Citation Nr: 1618812	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1976.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran testified before a Veterans Law Judge (VLJ) in a video conference hearing.  The VLJ who conducted the hearing is no longer employed by the Board.  

In August 2015, the Veteran testified before the undersigned VLJ in a video conference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for entitlement to a TDIU rating, an April 2016 rating decision denied entitlement to such benefits.  In April 2016 correspondence, the Veteran expressed disagreement with the April 2016 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Regarding the issue of entitlement to service connection for a psychiatric disorder, the matter was previously before the Board in September 2015 when it was remanded for additional development, to include a VA examination and opinion.  Such examination was provided to the Veteran in November 2015.  After review of the examination report, the Board finds that the report has multiple inadequacies.  Specifically, despite the fact that the Veteran's post-service treatment records reflects complaints of and diagnoses of psychiatric disorders, the examiner diagnosed an unspecified mental disorder, the significance of which is unclear to the Board.  In addition, the examiner opined that the Veteran's diagnosis was not caused by or aggravated by his service-connected disabilities, but the rationale for this opinion was based the lack of a sense of loss or limitations caused by his service-connected conditions.  In this regard, the Board notes that since the examination, an April 2016 rating decision awarded an increased (20 percent) rating for the Veteran's left lower extremity radiculopathy, presenting a worsening overall disability picture of the Veteran.  In addition, the examiner did not address whether the Veteran had a neurobehavioral condition related to his service at Camp Lejeune.  Accordingly, the Board finds that the matter must be remanded again for a new VA examination to adjudicate this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a SOC addressing the claim of entitlement to a TDIU rating.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. The RO should associate with the claims file updated VA treatment records that are dated since December 2015.  

3. Schedule the Veteran for a VA psychiatric examination (by someone other than the November 2015 examiner) to determine the nature and etiology of the Veteran's psychiatric disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  

(b) As to each psychiatric diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service.  In doing so, the examiner must state whether it is at least as likely as not that he has a neurobehavioral condition related to his service at Camp Lejeune.  

(c) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that is caused by his service-connected disabilities, to include the aggregate impact of the conditions, to include the pain and functional impact of the service-connected disabilities.  

(d) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that was aggravated by his service-connected disabilities, to include the aggregate impact of the conditions, to include the pain and functional impact of the service-connected disabilities.  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




